Citation Nr: 0727113	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for decreased 
concentration, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for weight loss, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness. 

8.  Entitlement to service connection for recurrent 
headaches, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for an anxiety disorder 
and mood swings, to include as due to an undiagnosed illness. 

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
February 1992.  He had service in Southwest Asia during the 
Persian Gulf War from December 31, 1990 to May 3, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, wherein the RO denied service connection for 
the claims on appeal.  The veteran timely appealed the June 
2003 rating action to the Board.  Jurisdiction of the 
veteran's case currently resides with the Pittsburgh, 
Pennsylvania RO.

FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operation during the Persian Gulf War, and 
has been found to have a sleep disorder. 

2.  The veteran does not currently have joint or muscle pain, 
memory loss, fatigue, decreased concentration, or weight 
loss. 

3.  The veteran's complaints of recurrent headaches have been 
attributed to a known clinical diagnosis, tension headaches; 
tension headaches did not have their onset during military 
service. 

4.  The veteran's complaints of anxiety and mood swings have 
been attributed to a known clinical diagnosis-depression; 
depression did not have its onset during military service. 

5.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  A sleep disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006). 

2.  Joint pain, muscle pain, memory loss, fatigue, decreased 
concentration, and weight loss, recurrent headaches, and an 
anxiety disorder and mood swings, were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1117; 
38 C.F.R. §§ 3.303, 3.317. 

3.  PTSD was not incurred in or aggravated by the veteran's 
active service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the veteran with notice on the Pelegrini II 
VCAA elements in a December 2002 letter.  The letter did not 
explicitly tell the veteran to submit all relevant evidence 
in his possession.  The letter did, however, tell him to let 
VA know of any evidence he thought would support his claim, 
that it was his responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
entity, and told him where to send what "we need."  

The veteran was not provided with notice regarding ratings or 
effective dates.  Because no ratings or effective dates are 
being set in this decision, he is not prejudiced by the 
absence of notice on these elements.

Regarding VA's duty to assist the veteran with his claims on 
appeal, all pertinent and identified VA and private records-
which have been translated from German to English-have been 
obtained.  In addition, at the behest of the American Embassy 
in Germany, the veteran, who is living abroad, was afforded 
an examination for VA in December 2002.  The veteran has 
contended that he was not examined for several of the claimed 
disabilities, and that the examination was substandard.  The 
examination report shows that the examiner did explore 
symptoms and findings with regard to the claimed conditions, 
and the veteran has not otherwise specified how the 
examination was substandard.  A copy of the examination 
report has been associated with the claims file.

II.  Relevant Laws and Regulations 

Service Connection-general criteria

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 
38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if they were 
manifested to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

Undiagnosed Illness-Criteria

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C)

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3). Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic. The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

PTSD criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims interpretation of section 1110 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992). 

III.  Analysis

A.  Persian Gulf Claims

The veteran is claiming service connection for sleep 
disorder, recurrent headaches, joint pain, muscle pain, 
memory loss, fatigue, decreased concentration, anxiety and 
mood swings, and weight loss, under the provisions of 38 
U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2006) for 
undiagnosed illness linked to participation in the Persian 
Gulf War.  His service qualifies him for these presumptions.

1.  Sleep Disorder

The veteran's service medical records do not reveal any 
complaints or findings of a sleep disorder.  

Post-service evidence includes the December 2002 VA 
examination report, reflecting that the veteran complained of 
having abnormal sleep habits since his Persian Gulf service.  
At the close of the examination, the VA examiner entered a 
diagnosis of sleep disorder of variable intensity, 
undiagnosed.  A January 2004 private treatment report 
reflects that the veteran had received treatment, in part, 
for sleeplessness since March 2002.

This matter involves a Persian Gulf veteran who has exhibited 
signs and symptoms of a chronic disability that cannot be 
attributed to any known clinical diagnosis. The only question 
that remains is whether these symptoms have manifested to a 
degree of 10 percent or more.  38 C.F.R. § 3.317(a)(1)(i); 
see also, 71 Fed. Reg. 75669 (Dec. 18, 2006) (extending the 
presumptive period to December 31, 2011). 

The manifestations of the veteran's sleep disturbance appear 
to meet the compensable requirements of the relevant 
diagnostic criteria, in this case, Diagnostic Code 9440, 
chronic adjustment disorder.  See, 38 C.F.R. § 4.130, 
Diagnostic Code 9440 (2006) (providing a 10 percent 
evaluation where there is evidence of occupational and social 
impairment to mild or transient symptoms which decrease work 
efficiency and ability to perform occupation tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication; a 30 percent evaluation is assigned 
for occupational social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although general functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)).  Id.  

Based on these accounts of the frequency and duration of his 
symptoms, the Board finds that the evidence that the sleep 
disorder has manifested to a degree of 10 percent or more, is 
about evenly balanced (i.e., in relative equipoise).  So the 
benefit of the doubt will be given the veteran and his claim 
granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

2.  Joint Pain, Muscle Pain, Memory Loss, Fatigue, Decreased 
Concentration, and Weight Loss

With regards to the claims for service connection for joint 
pain, muscle pain, memory loss, fatigue, decreased 
concentration, and weight loss, the Board finds that service 
connection is not warranted.  

The primary impediment to a favorable decision on the 
foregoing issues is an absence of objective indications of 
chronic disability since service.  In this regard, although 
service medical records reflect that the veteran was seen for 
low back pain, a contusion of the left lower leg, and right 
knee pain, each disability was reportedly the result of in-
service trauma and resolved with treatment (see, service 
medical records, dated in September 1988, March 1989 and May 
1990, respectively).  

In addition, upon entry into service in June 1988, the 
veteran was reported to have weighed 162 pounds.  An April 
1989 treatment records reflects than he weighed 180 pounds, 
an increase of eighteen pounds.  A service separation 
examination report is not of record. 

Post-service evidence-most significantly the December 2002 VA 
examination report--does not contain objective indications of 
disabilities manifested by joint pain, muscle pain, memory 
loss, fatigue, decreased concentration, or weight loss.  

In fact, these reports show that in August 2002 and November 
2001, the veteran sustained a fracture to his left hand and 
injury to the left elbow, contusion of the wrist with 
fracture of the "carpus bone", in work-related accidents 
(see, private treatment records, dated in November 2001 and 
March 2002, respectively).  These are not undiagnosed 
illnesses, and they clearly occurred after service.  The non-
VA records do not otherwise show joint or muscle pain.

Furthermore, upon evaluation by VA in December 2002, the 
veteran weighed 179 pounds-one pound less than his weight in 
April 1989.  In addition, that same VA examination report 
also reflects that the veteran denied any specific complaints 
relating to joint pain, decreased concentration or 
significant memory dysfunction, especially in his daily 
activities.  

In fact, he reported that he studied nine hours a day-with an 
additional one and one-half hours in the evening-and was 
focusing on a new professional career.  While the veteran 
reported having had fatigue since 1992 and low back 
"complaints" for the previous five years, the VA examiner 
noted that, unlike other typical Gulf War cases, the veteran 
failed to further verbalize or describe his fatigue (see, 
December 2002 VA examination report).  Spinal mobility was 
noted to have been "excellent and painless."  

In summary, because there are no objective indications of 
joint pain, muscle pain, memory loss, fatigue, decreased 
concentration, or weight loss, and hence of undiagnosed 
illnesses, service connection on the basis of the 
presumptions referable to Persian Gulf veterans, is denied. 

3.  Recurrent headaches and Anxiety disorder/mood swings

Service medical records are entirely devoid of any subjective 
complaints or clinical findings of headaches or any 
psychiatric pathology.  The record also does not document any 
complaints or findings of headaches and anxiety/mood disorder 
until years immediately following service.  The veteran first 
reported having headaches during a December 2002 VA 
examination.  At that time, the veteran stated that he had 
left-sided forehead and temple-type headaches that lasted one 
to two days.  He related that the attacks occurred three to 
four times a month.  At the close of the examination, the VA 
examiner entered a diagnosis of recurrent, tension headaches.  

A January 2004 private treatment record contains a diagnosis 
of depression.  Although the private physician did not 
specifically attribute the appellant's claimed symptoms of 
anxiety and mood swings to the established diagnosis of 
depression, the Diagnostic and Statistical Manual of Mental 
Disorders 393 et seq. (4th ed. 1994); indicates that certain 
adjustment disorders can contain symptoms of both depression 
and anxiety.  Id.  

Because the veteran's complaints of recurrent headaches and 
anxiety disorder and mood swings have been attributed to 
known clinical diagnosed disorders, namely recurrent tension 
headaches and depression, respectively, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to 
establish service connection and the claims must be decided 
on a direct basis..  
See 38 C.F.R. § 3.317(a)(1)(ii).

Turning to the elements necessary to establish direct service 
connection for tension headaches and depression, the element 
of a current disability is indisputably established.  It is 
also not in dispute that the veteran served in the Persian 
Gulf during the Gulf War.  The element of an in-service event 
is thus established.

There is no evidence on the remaining element, namely whether 
the current recurrent, tension headaches and depression are 
related to service.  Thus, the weight of the evidence is 
against a finding that current recurrent tension headaches 
and depression are related to active service.  Therefore, the 
preponderance of the evidence is against the claims and there 
is no doubt to be resolved. 38 U.S.C.A. § 5107(b).

B.  PTSD

Service medical records contain no complaints or clinical 
findings of any psychiatric pathology.  

The record does show that in November 2002, the veteran was 
seen by a non-VA physician who diagnosed "Posttraumatische 
Belastungsstörung," which was translated as post-traumatic 
stress disturbance. 

When evaluated by VA in December 2002, the veteran reported 
the onset of PTSD in 1994, when his wife realized a change in 
his behavior and personality.  After a mental status 
evaluation that reportedly showed no signs of anxiety or 
depressive symptoms, the examiner's impression was that there 
was no current evidence of PTSD, and the veteran was given a 
global assessment of function score of 100.  

This examination report included consideration of the 
veteran's history, his reported symptoms and evaluation of 
symptoms evident on the exam.  It was more detailed than the 
report by the non-VA physician, who merely reported a 
diagnosis without further explanation.  For these reasons, 
the December 2002 examination is more probative than the non-
VA physician's diagnosis. 

The veteran is a lay person, and is not qualified to render 
an opinion as to a medical diagnosis.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

As the most probative evidence shows that the veteran does 
not meet the criteria for a diagnosis of PTSD, the weight of 
the evidence is against the claim and it is denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f).










							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for sleep disorder, as due to an 
undiagnosed illness, is granted. 

Service connection for joint pain, muscle pain, memory loss, 
fatigue, decreased concentration, weight loss, recurrent 
headaches, and anxiety disorder and mood swings, and PTSD is 
denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


